Citation Nr: 1141272	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 21, 2008, for the grant of additional compensation for aid and attendance for a spouse. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to March 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).


FINDING OF FACT

The Veteran's claim for spousal aid and attendance was received by VA on June 29, 2007.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 29, 2007, but no earlier, for the grant of additional compensation for aid and attendance for a spouse, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.401(a)(3) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a statement in October 2008, the Veteran contended that he was entitled to an effective date prior to January 21, 2008, for the grant of additional compensation for aid and attendance for his spouse.  Specifically, the Veteran requested an effective date of either June 2007, the date that the claim was submitted, or in 2005, the date entitlement arose.  

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  38 U.S.C.A. § 5101(a) (West 2002); see also Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

The statute governing effective dates indicates that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  

Any veteran entitled to compensation for service-connected disability, which is rated at not less than 30 percent, if and while rated totally disabled, shall be entitled to additional compensation for a dependent spouse.  38 U.S.C.A. §§ 1115(1)(E), 1135 (West 2002).  A veteran's spouse will be considered in need of regular aid and attendance if the spouse is (1) a patient in a nursing home or (2) helpless or blind, or nearly so helpless or blind as to need or require the regular aid and attendance of another person.  An individual will be considered in need of aid and attendance if she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c) (2011); see also 38 C.F.R. §  3.352(a) (2011).

The following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

The applicable regulation governing the assignment of effective dates for spousal aid and attendance indicates that the effective date is either the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(3).  The one exception to this general rule is when an award of disability compensation based on an original claim or reopened claim is effective for a period prior to the date of receipt of the claim, additional disability compensation payable to a veteran by reason of the veteran's spouse's need for aid and attendance is awarded for any part of the award's retroactive period for which the spouse's entitlement to aid and attendance is established.  Id.  In other words, this exception provides that if the Veteran is awarded compensation benefits retroactive to his claim for such compensation benefits, as provided for in 38 U.S.C.A. § 5110(b)(2), the retroactive benefits would include any increase found to be payable because of the spouse's need for regular aid and attendance. 

A rating decision dated August 2003 granted a 60 percent disability evaluation for the Veteran's chronic lumbosacral strain with right L4-5 radiculopathy due to spinal stenosis, and awarded a total disability rating based on individual unemployability, both effective September 9, 2002, the date that the claim was received.  The Veteran did not receive any compensation benefits retroactive to his September 9, 2002 claim.  Thus, the exception contained in 38 C.F.R. 3.401(a)(3) is not applicable in the instant case.  

38 C.F.R. § 3.400(o), and in particular, subsections (o)(1) and (o)(2), are not applicable in the instant case as this regulation refers only to the assignment of effective dates in claims for veteran's disability benefits.  This regulation does not contemplate the assignment of effective dates for any additional compensation for aid and attendance for a spouse.  Similarly, 38 C.F.R. § 3.401(a)(1), which references 38 C.F.R. § 3.400(o)(2), contemplates the assignment of effective dates only for veterans who are found to be entitled to aid and attendance or housebound benefits.  The controlling regulation for spousal aid and attendance, in contrast, is 38 C.F.R. § 3.401(a)(3).

The Veteran's claim for spousal aid and attendance was received on June 29, 2007. The RO denied the claim in a rating decision dated September 2007.  The Veteran was notified of this decision and following the submission of additional evidence, the claim was granted from January 21, 2008 to June 1, 2008.  In August 2008, the RO issued another decision in which the spousal aid and attendance benefit was extended to July 1, 2008.  The Veteran's spouse died on June [redacted], 2008.  The immediate cause of death listed on the death certificate was metastatic carcinoma of the urinary bladder.

Associated with the claims file are VA Forms 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The Veteran's spouse underwent these examinations in July 2005 at the Stormont Vail Hospital and the University of Nebraska Medical Center. 

According to the examiner at the Stormont Vail Hospital, the Veteran's spouse was hospitalized in January 2004.  The diagnosis at that time was primary biliary cirrhosis.  The spouse subsequently underwent a liver transplant in July 2005.  In the examiner's opinion, the spouse was "quite ill" while awaiting an available liver and from April 2005 to July 2005, the Veteran assisted his spouse at home and to doctor's appointments.  The examiner at the University of Nebraska Medical Center noted that the spouse was hospitalized at the time of the examination following a 

liver transplant.  Following the spouse's July 2005 liver transplant, the spouse required caregivers 24-hours per day for assistance with medications, transportation, and management of appointments.  In the examiner's opinion, the spouse was able to perform self-care, leave the premises, and walk for a short time with assistance from a caregiver.  The spouse was discharged from the hospital to home in August 2005.

The Veteran submitted a statement in support of the current claim in October 2007.  He indicated that his spouse's medical condition existed since 2005.  The spouse underwent another aid and attendance examination on January 8, 2008.  The examiner indicated that the spouse would undergo a total bladder resection surgery related to bladder cancer and that she would experience ambulation difficulties and other "problems" post-surgically.  The surgery was performed on January 21, 2008.

The Board acknowledges that the Veteran's spouse was hospitalized in January 2004.  The diagnosis at that time was primary biliary cirrhosis.  However, the Veteran does not allege, nor does the record reflect, entitlement to spousal aid and attendance at that time.  Instead, the Veteran requests in the alternative an effective date of 2005, as the date entitlement arose.  Based on the evidence of record, the Board finds that the date entitlement arose for spousal aid and attendance benefits is April 2005.  However, as noted above, the effective date for spousal aid and attendance is either the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a)(3).  

The later date in this case is June 29, 2007, the date of receipt of the claim.  The Board has identified no communication by or on behalf of the Veteran prior to June 29, 2007, that may be construed as a claim for an increase in compensation based on a dependent spouse who is in need of regular aid and attendance.  Thus, an effective date of June 29, 2007, but no earlier, is granted for additional compensation for aid and attendance for the Veteran's spouse.



ORDER

An effective date of June 29, 2007, for the grant of additional compensation for aid and attendance for a spouse is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


